UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES ACT OF 1934 For the quarterly period ended March 31, 2011 Commission file number 1-10093 RAMCO-GERSHENSON PROPERTIES TRUST (Exact name of registrant as specified in its charter) MARYLAND 13-6908486 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 31500 Northwestern Highway Farmington Hills, Michigan (Address of principal executive offices) (Zip Code) 248-350-9900 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a “smaller reporting company”. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Number of common shares of beneficial interest ($0.01 par value) of the registrant outstanding as of May 4, 2011:38,521,589 Page 1 of 39 INDEX Page No. PART I - FINANCIAL INFORMATION Item 1. Unaudited Condensed Financial Statements Condensed Consolidated Balance Sheets – March 31, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Income - Three Months Ended March 31, 2011 and 2010 4 Condensed Consolidated Statements of Shareholders’ Equity – Three Months Ended March 31, 2011 5 Condensed Consolidated Statements of Cash Flows – Three Months Ended March 31, 2011 and 2010 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures about Market Risk 32 Item 4. Controls and Procedures 32 PART II - OTHER INFORMATION Item 1. Legal Proceedings 33 Item 1A. Risk Factors 33 Item 6. Exhibits 33 Page 2 of 39 PART 1 - FINANCIAL INFORMATION Item 1.Unaudited Condensed Financial Statements RAMCO-GERSHENSON PROPERTIES TRUST Condensed Consolidated Balance Sheets March 31, 2011 (Unaudited) and December 31, 2010 (In thousands, except per share data) March 31, December 31, ASSETS Income producing properties, at cost: Land $ $ Buildings and improvements Less accumulated depreciation and amortization ) ) Income producing properties, net Construction in progress and land held for development or sale (including $0 and $25,812 of consolidated variable interest entities, respectively) Property held for sale - Net real estate $ $ Equity investments in unconsolidated joint ventures Cash and cash equivalents Restricted cash Accounts receivable, net Notes receivable Other assets, net TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Mortgages and notes payable: Mortgages payable (including $0 and $4,605 of consolidated variable interest entities, respectively) $ $ Mortgage payable related to property held for sale - Secured revolving credit facility Secured term loan facility, including secured bridge loan Junior subordinated notes Total mortgages and notes payable $ $ Capital lease obligation Accounts payable and accrued expenses Other liabilities Distributions payable TOTAL LIABILITIES $ $ Ramco-Gershenson Properties Trust shareholders' equity: Common shares of beneficial interest, $0.01 par, 45,000 shares authorized, 38,429 and 37,947 shares issued and outstanding as of March 31, 2011 and December 31, 2010, respectively $ $ Additional paid-in capital Accumulated distributions in excess of net income ) ) TOTAL SHAREHOLDERS' EQUITY ATTRIBUTABLE TO RPT Noncontrolling interest TOTAL SHAREHOLDERS' EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 3 of 39 RAMCO-GERSHENSON PROPERTIES TRUST Condensed Consolidated Statements of Operations and Comprehensive Income For the three months ended March 31, 2011 and 2010 (In thousands, except per share amounts) (Unaudited) Three Months Ended March 31, REVENUE Minimum rent $ $ Percentage rent 77 73 Recovery income from tenants Other property income Management and other fee income TOTAL REVENUE EXPENSES Real estate taxes Recoverable operating expense Other non-recoverable operating expense Depreciation and amortization General and administrative TOTAL EXPENSES INCOME BEFORE OTHER INCOME AND EXPENSE, TAX AND DISCONTINUED OPERATIONS OTHER INCOME AND EXPENSES Other income (expense) ) ) Gain on sale of real estate - Earnings from unconsolidated joint ventures Interest expense ) ) Impairment charge on unconsolidated joint ventures - ) LOSS FROM CONTINUING OPERATIONS BEFORE TAX ) ) Income tax (provision) benefit of taxable REIT subsidiaries ) LOSS FROM CONTINUING OPERATIONS ) ) DISCONTINUED OPERATIONS Income from discontinued operations 92 INCOME FROM DISCONTINUED OPERATIONS 92 NET LOSS ) ) Net loss attributable to noncontrolling interest 21 NET LOSS ATTRIBUTABLE TO RAMCO-GERSHENSON PROPERTIES TRUST COMMON SHAREHOLDERS $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE, BASIC Continuing operations $ ) $ ) Discontinued operations - - $ ) $ ) EARNINGS (LOSS) PER COMMON SHARE, DILUTED Continuing operations $ ) $ ) Discontinued operations - - $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic Diluted OTHER COMPREHENSIVE LOSS Net loss $ ) $ ) Other comprehensive income: Gain on interest rate swaps - Comprehensive loss ) ) Comprehensive loss attributable to noncontrolling interest 21 Comprehensive loss attributable to Ramco-Gershenson Properties Trust $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. Page 4 of 39 RAMCO-GERSHENSON PROPERTIES TRUST Condensed Consolidated Statement of Shareholders' Equity For the three months ended March 31, 2011 (In thousands) (Unaudited) Shareholders' Equity of Ramco-Gershenson Properties Trust Accumulated Distributions in Total AdditionalPaid- Excess of Net Noncontrolling Shareholders' Common Shares inCapital Income Interest Equity BALANCE, DECEMBER 31, 2010 $ $ $ ) $ $ Issuance of common stock 5 - - Share-based compensation expense, net - - - Dividends declared to common shareholders - - ) - ) Distributions declared to noncontrolling interests - - - ) ) Dividends paid on restricted shares - - ) - ) Purchase of partner's interest in consoldated variable interest entity - - - ) ) Net loss - - ) ) ) BALANCE, MARCH 31, 2011 $ $ $ ) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Page 5 of 39 RAMCO-GERSHENSON PROPERTIES TRUST Condensed Consolidated Statements of Cash Flows For the three months ended March 31, 2011 and 2010 (In thousands) (Unaudited) Three months ended March 31, OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing fees Earnings from unconsolidated joint ventures ) ) Distributions received from operations of unconsolidated joint ventures Impairment charge on unconsolidated joint ventures - Discontinued operations ) ) Gain on sale of real estate ) - Amoritization of premium on mortgages and notes payable, net (9 ) ) Share-based compensation expense ) Changes in assets and liabilities: Accounts and other receivables ) Other assets ) Accounts payable and accrued expenses ) ) Other liabilities ) - Net cash provided by continuing operating activities Operating cash from discontinued operations Net cash provided by operating activities INVESTING ACTIVITIES Additions to real estate, net $ ) $ ) Proceeds from sale of real estate - Increase in restricted cash ) ) Investment in and notes receivable from unconsolidated joint ventures ) ) Purchase of partner's equity in consolidated joint ventures ) - Net cash used in investing activities ) ) FINANCING ACTIVITIES Proceeds of mortgages and notes payable $ $ Repayments of mortgages and notes payable ) ) Payment of deferred financing costs ) ) Proceeds from issuance of common stock - Repayment of capital lease obligation ) ) Dividends paid to common shareholders ) ) Distributions or conversions paid to operating partnership unit holders ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash from consolidated variable interest entity - 44 Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of the period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION Cash paid for interest (net of capitalized interest of $102 and $434 in 2011 and 2010, respectively) $ $ Increase in fair value of interest rate swaps - The accompanying notes are an integral part of these condensed consolidated financial statements. Page 6 of 39 RAMCO-GERSHENSON PROPERTIES TRUST NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Organization and Basis of Presentation Organization Ramco-Gershenson Properties Trust, together with its subsidiaries (the “Company”), is a real estate investment trust (“REIT”) engaged in the business of owning, developing, acquiring, managing and leasing community shopping centers located in the Eastern and Midwestern regions of the United States.At March 31, 2011, we owned and managed, either directly or through our interest in real estate joint ventures, a portfolio of 89 shopping centers and one office building, with approximately 20.5 million square feet of gross leaseable area (“GLA”), of which 15.6 million is owned directly by us and our real estate joint ventures.We also owned interests in four parcels of land held for development and four parcels of land adjacent to certain of our existing developed properties located in Florida, Georgia, Michigan, Tennessee and Virginia.Most of our properties are anchored by supermarkets and/or national chain stores. The Company’s credit risk, therefore, is concentrated in the retail industry. Basis of Presentation The accompanying condensed consolidated financial statements include the accounts of the Company and our majority owned subsidiary, the Operating Partnership, Ramco-Gershenson Properties, L.P. (93.1% and 92.9% owned by the Company at March 31, 2011 and December 31, 2010, respectively), and all wholly-owned subsidiaries, including entities in which we have a controlling financial interest or have been determined to be a primary beneficiary of a variable interest entity (“VIE”).We have elected to be a REIT for federal income tax purposes.All intercompany balances and transactions have been eliminated in consolidation. The information furnished is unaudited and reflects all adjustments which are, in the opinion of management, necessary to reflect a fair statement of the results for the interim periods presented, and all such adjustments are of a normal recurring nature. These Condensed Consolidated Financial Statements should be read in conjunction with our 2010 Annual Report on Form 10−K. The preparation of our unaudited financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires management of the Company to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the unaudited financial statements and the reported amounts of revenues and expenses during the reporting period. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and reported amounts that are not readily apparent from other sources. Actual results could differ from those estimates. Reclassifications Certain reclassifications of prior period amounts have been made in the condensed consolidated financial statements in order to conform to the current presentation. Recent Accounting Pronouncements In January 2010, the FASB updated ASC 820 “Fair Value Measurements and Disclosures” with ASU 2010-06, which requires additional disclosures and clarification of existing fair value measurement disclosures.The update was effective for fiscal years beginning after December 15, 2009.The Company adopted the provisions of this update in the first quarter of 2010.The new and clarified disclosures did not have a material impact on the Company’s financial position, results of operations, or cash flows.Refer to Note 10 of the notes to the condensed consolidated financial statements for more information on fair value measurements. In July 2010, the FASB updated ASC 310 “Receivables” with ASU 2010-20 “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses”, which requires enhanced disclosures about financing receivables, including the allowance for credit losses, credit quality, and impaired loans.This standard is effective for fiscal years ending after December 15, 2010.We adopted the standard in the fourth quarter of 2010 and it did not have a material impact to our consolidated financial statements. Page 7 of 39 2.Accounts Receivable, Net We provide for bad debt expense based upon the allowance method of accounting. We continuously monitor the collectability of our accounts receivable from specific tenants, analyze historical bad debts, customer credit worthiness, current economic trends and changes in tenant payment terms when evaluating the adequacy of the allowance for bad debts.Allowances are taken for those balances that we have reason to believe will be uncollectible.When tenants are in bankruptcy, we make estimates of the expected recovery of pre-petition and post-petition claims.The period to resolve these claims can exceed one year.Management believes the allowance for doubtful accounts is adequate to absorb currently estimated bad debts.However, if we experience bad debts in excess of the allowance we have established, our operating income would be reduced.At March 31, 2011 and December 31, 2010, our allowance for doubtful accounts was approximately $3.2 million and $3.9 million, respectively. 3.Real Estate Included in our net real estate is income producing shopping center properties that are recorded at cost less accumulated depreciation and amortization. Land held for development or sale represents projects where vertical construction has yet to commence, but which have been identified by us as available for future development if and when market conditions dictate the demand for a new shopping center.Land held for development or sale was $93.1 million and $93.3 million at March 31, 2011 and December 31, 2010, respectively. Construction in progress represents existing development and redevelopment projects. When projects are substantially complete and ready for their intended use, balances are transferred to land or buildings and improvements as appropriate.Construction in progress was $2.3 and $2.6 million at March 31, 2011 and December 31, 2010, respectively. We review our investment in real estate, including any related intangible assets, for impairment on a property-by-property basis whenever events or changes in circumstances indicate that the remaining estimated useful lives of those assets may warrant revision or that the carrying value of the property may not be recoverable.There was no impairment loss for the three months ended March 31, 2011 and 2010. 4.Property Acquisitions and Dispositions Acquisitions We had no property acquisitions for the three months ended March 31, 2011. Dispositions The following table provides a summary of our disposition activity for the three months ended March 31, 2011: Date Sold Property Name Property Location Square Feet Gross Sales Price Gain (loss) on Sale (In thousands) 03/02/11 Ramco River City - land parcel Jacksonville, Florida N/A $ $
